DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicants have amended independent Claims 1, 10, and 19 each recite among their features that, for "semi-structured data" which includes "a text node including natural language text that has a semantic structure" and "a label associated with the text node," natural language text is extracted as "node text" which is inputted into a converter, a "node text expression" which is "a formal language expression" is obtained from the converted, and this node text expression is corrected "by combining the node text expression with a predicate corresponding to the label associated with the text node." The applicant argues that with regard to similar features recited in former Claims 3 and 12, the Examiner appears to have correlated the recited label to Jiang's second one-hot vector, the recited node text expression to one of Jiang's first and third one-hot vectors, and the recited corrected node text expression with Jiang's triplet vector. 
However, neither the second one-hot vector nor any information within it is drawn from a label associated with a text node within semi-structured data. The examiner disagrees. Jiang discloses  in par. [0069] that the data can be semi-structured data, a structure knowledge may be represented with a subject, predicate and object. The subject is usually an entity (labeled text). Jiang teaches that the triplet includes a subject, predicate and object and gives the example of Yao ming, wife, Ye Li as a triplet, a knowledge base includes multiple triplets using a structure of a graph. Similarly the applicants paragraph [0030] teaches that the semi-structured data input to the semi-structured data 5accepting unit 14 can be expressed in a graph structure in which nodes are associated with each other. For example, in the case where the table that includes text in cells shown in FIG. 3 is input to the semi-structured data accepting unit 14 as semi-structured data, that semi-structured data is expressed in the graph structure shown in FIG. 4. Specifically, in this example embodiment, letting each row in the table in FIG. 3 be one entry, a node is created for each row 10, and the pieces of text stored in the cells of each row are defined as text nodes. The text nodes are connected to the corresponding entry node with use of the column names as labels (edges). Accordingly, as shown in (a) and (b) in FIG. 4, the pieces of text data in each row of the table input to the semi-structured data accepting unit 14 can be expressed in a graph structure. In other words, in 15this example embodiment, a label is associated with each text node. Which is similar to what is described in Jiang. With regard to “this node text expression is corrected "by combining the node text expression with a predicate corresponding to the label associated with the text node." The examiner believes Jiang discloses this in par. [0157] where according to the method, a natural language question and a knowledge base are converted to vectors, and a dialog and knowledge base-based question-answering are combined by means of vector calculation, so that a user may be interacted with by using natural language, and a fact-based correct natural language answer may be given according to the knowledge base. As established above the vector triplets includes a subject, predicate and object and gives the example of Yao Ming, wife, Ye Li as a triplet, a knowledge base includes multiple triplets using a structure of a graph.
Applicant also argues that neither the first nor the third one-hot vector of Jiang is a formal language expression in itself. The applicants specification states that “The node text expression generation unit 18 inputs the node text extracted by the node text extraction 7002P0539USunit 16 to the converter 100, and obtains a node text expression, which is an expression in a formal language, from the converter 100.” The Jiang reference  ¶ 104 establishes that each one-hot vector represents a single word, and is not treated as a formal language expression, nor is it the result of a conversion of "natural language text that has a semantic structure." The examiner disagrees. Jiang teaches in several instances that  the question input and answers can be “expressed in a word sequence of the natural language question as a low-dimensional vector sequence”, see par. [0043], par. [0140] teaches that natural language answer sequences are generated. With regards to applicants argument that Jiangs one-hot vector corresponds to a single word, a single word can be a language expression such as the word Hello, which can be a sentence in it of itself. For these reasons the examiner believes the claims are taught by the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang U.S. PAP 2018/0276525 in view of Singh U.S. PAP 2017/0161027 A1.
Regarding claim 1 Jiang teaches an information processing apparatus that trains (neural network system for human-computer interaction, see abstract), through machine learning, 
a converter that receives an input of natural language text and outputs a formal language expression based on a parameter (obtains a natural language question input by a user, see par. [0151]), the information processing apparatus comprising: 
a formal language query accepting circuit configured to accept a query expression described in a formal language and correct answer data indicating a suitable answer to the query expression (neural network system converts the natural language question to a question vector, see par. [0152]; neural network system obtains at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, see par. [0153]); 
a semi-structured data accepting circuit configured to accept an input of semi- structured data the semi-structured data including: a text node including natural language text that has a semantic structure (In a structured knowledge base-based automatic question-answering system, structured knowledge is first obtained or mined from a large amount of data which is usually non-structured or semi-structured data, and a structured knowledge base is constructed,  A knowledge base includes multiple triplets and usually may be represented by using a structure of a graph where a node of the graph is an entity see par. [0069]) and label associated with the text node (that the data can be semi-structured data, a structure knowledge may be represented with a subject, predicate and object. The subject is usually an entity, see par. [0069]); 
a correction circuit configured to correct the node text expression, wherein a label is associated with the text node, the correction circuit corrects the node text expression by combining the node text expression with a predicate that corresponds to the label associated with the text node (triplet vector is determined according to the following steps respectively expressing a subject, a predicate, and an object of the triplet by using a first one-hot vector, a second one-hot vector, and a third one-hot vector, see par. [0115]), and the answer calculation circuit calculates the answer to the query expression with use of the node text expression corrected by the correction circuit ( a natural language question and a knowledge base are converted to vectors, and a dialog and knowledge base-based question-answering are combined by means of vector calculation, so that a user may be interacted with by using natural language, and a fact-based correct natural language answer may be given according to the knowledge base, see par. [0157]).

an answer calculation circuit configured to calculate an answer to the query expression accepted by the formal language query accepting circuit, the calculation based on the node text expression obtained by the node text expression generation circuit and corrected by the correction circuit (he neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0155]); 
and 2PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 an update circuit configured to update the parameter of the converter such that the node text expression obtained by the node text expression generation circuit is more likely to be output in the converter, in a case where the answer calculated by the answer calculation circuit matches the correct answer data accepted by the formal language query accepting circuit (a function of the second neural network module is combining and matching the question vector and a vector of a relevant triplet found in the knowledge base, and outputting and a matching result vector as the intermediate result vector. The intermediate result vector is a representation of a matching result between the question and the candidate triplet in the knowledge base, see par. [0132];  A function of the third neural network module is combining the question vector and an intermediate result vector that indicating a matching result, and outputting the natural language answer. Specifically, the question vector and the intermediate result vector are used as inputs, and a group of natural language symbol sequences are generated by using the third neural network module, see par. [0139]; In the attention vector technology, an original question and a part already output of an answer can be aligned, so that a neural network system can output a next word more accurately, see par. [0089]).
However Jiang does not teach a node text extraction circuit configured to extract the natural language text as node text from the text node of the semi-structured data accepted by the semi-structured data accepting circuit; 
a node text expression generation circuit configured to input the node text extracted by the node text extraction circuit to the converter and obtain a node text expression from the converter, the node text expression being a formal language expression.
In the same field of endeavor Singh teaches systems and methods for inputting logical patterns to generate outputs results that are consistent with one or more input examples, see par. [0004]. Jiang teaches that logical patterns are organized into a first graph having nodes and edges, second set of logical patterns  for a data string are organized into a second graph with second nodes and second edges, the graphs are intersected to generate a third graph, and the edges are ranked based on input examples, see par. [0005]. The system includes a data input model which receives input data  which may be semi-structured textual data, see par. [0040]. The graph construction module (node text extraction circuit)  may create a graph for an entry for a string, the graph includes various nodes that represent indices for the string, see par. [0056]. The graph also generates edges that connect the nodes and are mapped to the substring expressions of the different logical patterns for the string represented by the nodes, see par. [0058]. The graph also includes mapping indicators or labels that map the edge of the substring expression represented by the edge that may be generated by the mapping module (converter), see par. [0059]. Once the intersected graph has been generated, the substring expressions representing the common logical patterns can be used to generate the program that will output the user indicated or desired result. For example the program generation module may determine which of the substring expressions represented by the various edges of the intersected graph will output the user intended result indicated by the user input examples, see par. [0073].
It would have been obvious to combine the Jiang invention with the teachings of Singh for the benefit outputting a user intended result based on user input examples, see par. [0073].
Regarding claim 2 Singh teaches the information processing apparatus according to claim 1, wherein the semi-structured data can be expressed in a graph structure in which a plurality of nodes including the text node are associated with each other (graph generator 300 includes a graph construction module 310 that in operation constructs a graph for all of the logical patterns for each of the entries of the data 215., see par. [0054]).  
Regarding claim 4 Jiang teaches the information processing apparatus according to claim 1, further comprising: 
a natural language query accepting circuit configured to accept a query described in natural language ( Obtain a natural language question input by a user, see par. [0119]), and the correct answer data that indicates a suitable answer to the query ( Obtain at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, where each knowledge answer corresponds to one knowledge answer vector, see par. [0130]); 
and 3PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 a query expression generation circuit configured to input the query accepted by the natural language query accepting circuit to the converter and obtain a query expression described in the formal language from the converter, wherein the update circuit updates the parameter of the converter such that the query expression obtained by the query expression generation circuit is more likely to be output in the converter, in a case where the answer calculated by the answer calculation circuit matches the correct answer data (convert the natural language question to a question vector. The natural language question may be used as an input of a first neural network module in the neural network system, to obtain, by means of calculation, the question vector corresponding to the natural language question. These vectors may be referred to as question vectors. These question vectors are representations of the natural language questions in low-dimensional space, see par. [0121]). 
Regarding claim 5 Jiang teaches the information processing apparatus according to claim 4, wherein the converter includes a first converter that outputs the node text expression and a second converter that outputs the query expression (converting, by the neural network system, the natural language question to a question vector; obtaining, by the neural network system from a knowledge base by means of text retrieval, at least one knowledge answer relevant to the natural language question, where each knowledge answer corresponds to one knowledge answer vector, see par. [0013-0014]).
Regarding claim 6 Jiang teaches the information processing apparatus according to claim 5, wherein the first converter and the second converter include the same parameter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 7 Jiang teaches the information processing apparatus according to claim 5, wherein the parameter includes a first parameter used by the first converter and a second parameter used by the second converter (parameter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 8 Jiang teaches the information processing apparatus according to claim 1, wherein the parameter of the converter is a weight associated with a feature of a pair including natural language text input to the converter and a formal language expression output by the converter, and 4PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 the update circuit updates the parameter so as to increase a weight associated with a feature of a pair that includes the node text and the node text expression, in a case where the answer calculated by the answer calculation circuit matches the correct answer data (An attention vector C.sub.j is usually calculated in the following manner: c.sub.j=Σ.sub.i=1.sup.Tα.sub.j,ih.sub.i, where {h}.sub.i=1.sup.T is a state vector set of an encoder, and α.sub.j,i is a dynamic weighting coefficient, see par. [0085]. In such an attention vector technology, an original question and a part already output of an answer can be aligned, so that a next word can be output more accurately. p(y.sub.j|s.sub.j,z=0) is a probability of generating a natural language word, and is modeled in a manner similar to that of z.sub.j. For words of the answer-type, p(y.sub.j=k|z=1,r)=r.sub.k, see par. [0144]).
Regarding claim 9 Jiang teaches the information processing apparatus according to claim 1, further comprising: an output circuit configured to output the parameter of the converter that was updated by the update circuit (the neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0189]).  
Regarding claim 10 Jiang teaches an information processing method for training, through machine learning, 
a converter that receives an input of natural language text and outputs a formal language expression based on a parameter (obtains a natural language question input by a user, see par. [0151]), the information processing method comprising: 
accepting a query expression described in a formal language and correct answer data indicating a suitable answer to the query expression (neural network system converts the natural language question to a question vector, see par. [0152]; neural network system obtains at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, see par. [0153]); 
accepting an input of semi-structured data, the semi-structured data including: a text node including natural language text that has a semantic structure (In a structured knowledge base-based automatic question-answering system, structured knowledge is first obtained or mined from a large amount of data which is usually non-structured or semi-structured data, and a structured knowledge base is constructed,  A knowledge base includes multiple triplets and usually may be represented by using a structure of a graph where a node of the graph is an entity see par. [0069]);
a correcting the node text expression, wherein a label is associated with the text node, the correction circuit corrects the node text expression by combining the node text expression with a predicate that corresponds to the label associated with the text node (triplet vector is determined according to the following steps respectively expressing a subject, a predicate, and an object of the triplet by using a first one-hot vector, a second one-hot vector, and a third one-hot vector, see par. [0115]), and the answer calculation circuit calculates the answer to the query expression with use of the node text expression corrected by the correction circuit ( a natural language question and a knowledge base are converted to vectors, and a dialog and knowledge base-based question-answering are combined by means of vector calculation, so that a user may be interacted with by using natural language, and a fact-based correct natural language answer may be given according to the knowledge base, see par. [0157]).
calculating an answer to the query expression, based on the corrected node text expression (he neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0155]);
 and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 updating the parameter of the converter such that the node text expression is more likely to be output in the converter, in a case where the answer calculated to the query expression matches the correct answer data (a function of the second neural network module is combining and matching the question vector and a vector of a relevant triplet found in the knowledge base, and outputting and a matching result vector as the intermediate result vector. The intermediate result vector is a representation of a matching result between the question and the candidate triplet in the knowledge base, see par. [0132];  a function of the third neural network module is combining the question vector and an intermediate result vector that indicating a matching result, and outputting the natural language answer. Specifically, the question vector and the intermediate result vector are used as inputs, and a group of natural language symbol sequences are generated by using the third neural network module, see par. [0139]; In the attention vector technology, an original question and a part already output of an answer can be aligned, so that a neural network system can output a next word more accurately, see par. [0089]).
However, Jiang does not teach extracting the natural language text as node text from the text node of the semi- structured data; inputting the node text to the converter and obtaining a node text expression from the converter, the node text expression being a formal language expression. 
In the same field of endeavor Singh teaches systems and methods for inputting logical patterns to generate outputs results that are consistent with one or more input examples, see par. [0004]. Jiang teaches that logical patterns are organized into a first graph having nodes and edges, second set of logical patterns for a data string are organized into a second graph with second nodes and second edges, the graphs are intersected to generate a third graph, and the edges are ranked based on input examples, see par. [0005]. The system includes a data input model which receives input data which may be semi-structured textual data, see par. [0040]. The graph construction module (node text extraction circuit) may create a graph for an entry for a string, the graph includes various nodes that represent indices for the string, see par. [0056]. The graph also generates edges that connect the nodes and are mapped to the substring expressions of the different logical patterns for the string represented by the nodes, see par. [0058]. The graph also includes mapping indicators or labels that map the edge of the substring expression represented by the edge that may be generated by the mapping module (converter), see par. [0059]. Once the intersected graph has been generated, the substring expressions representing the common logical patterns can be used to generate the program that will output the user indicated or desired result. For example, the program generation module may determine which of the substring expressions represented by the various edges of the intersected graph will output the user intended result indicated by the user input examples, see par. [0073].
It would have been obvious to combine the Jiang invention with the teachings of Singh for the benefit outputting a user intended result based on user input examples, see par. [0073].

Regarding claim 11 Singh teaches the information processing method according to claim 10, wherein the semi-structured data can be expressed in a graph structure in which a plurality of nodes including the text node are associated with each other (graph generator 300 includes a graph construction module 310 that in operation constructs a graph for all of the logical patterns for each of the entries of the data 215., see par. [0054]).    

Regarding claim 13 Jiang teaches the information processing method according to claim 10, further comprising: accepting a query described in natural language (Obtain a natural language question input by a user, see par. [0119]); 
and inputting the query to the converter and obtaining a query expression described in the formal language from the converter,6PRELIMINARY AMENDMENTAttorney Docket No.: Q250118Appln. No.: 16/498,801 wherein when the query expression is accepted, the query expression obtained from the converter is accepted, and when the parameter of the converter is updated, the parameter of the converter is updated such that the query expression obtained from the converter is more likely to be output in the converter, in a case where the answer calculated to the query expression matches the correct answer data ( Obtain at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, where each knowledge answer corresponds to one knowledge answer vector, see par. [0130]; convert the natural language question to a question vector. The natural language question may be used as an input of a first neural network module in the neural network system, to obtain, by means of calculation, the question vector corresponding to the natural language question. These vectors may be referred to as question vectors. These question vectors are representations of the natural language questions in low-dimensional space, see par. [0121]). 

Regarding claim 14 Jiang teaches the information processing method according to claim 13, wherein the converter includes a first converter that outputs the node text expression and a second converter that outputs the query expression (converting, by the neural network system, the natural language question to a question vector; obtaining, by the neural network system from a knowledge base by means of text retrieval, at least one knowledge answer relevant to the natural language question, where each knowledge answer corresponds to one knowledge answer vector, see par. [0013-0014]).  
Regarding claim 15 Jiang teaches the information processing method according to claim 14, wherein the first converter and the second converter include the same parameter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 16 Jiang teaches the information processing method according to claim 14, wherein the parameter includes a first parameter used by the first converter and a second parameter used by the second converter (parameters of the neural network system, that is, parameters of the first neural network module, the second neural network module, the third neural network module, and the fourth neural network module may be obtained by maximizing a result of a likelihood function on training data, see par. [0024]).  
Regarding claim 17 Jiang teaches the information processing method according to claim 10, wherein the parameter of the converter is a weight associated with a feature of a pair including natural language text input to the converter and a formal language expression output by the converter, and 7PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 when the parameter of the converter is updated, the parameter is updated so as to increase a weight associated with a feature of a pair that includes the node text and the node text expression, in a case where the answer calculated to the query expression matches the correct answer data (An attention vector C.sub.j is usually calculated in the following manner: c.sub.j=Σ.sub.i=1.sup.Tα.sub.j,ih.sub.i, where {h}.sub.i=1.sup.T is a state vector set of an encoder, and α.sub.j,i is a dynamic weighting coefficient, see par. [0085]. In such an attention vector technology, an original question and a part already output of an answer can be aligned, so that a next word can be output more accurately. p(y.sub.j|s.sub.j,z=0) is a probability of generating a natural language word, and is modeled in a manner similar to that of z.sub.j. For words of the answer-type, p(y.sub.j=k|z=1,r)=r.sub.k, see par. [0144]).
Regarding claim 18 Jiang teaches the information processing method according to claim 10, further comprising: outputting the parameter of the converter after the parameter of the converter is updated (the neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0189]).    
Regarding claim 19 Jiang teaches the non-transitory computer readable recording medium that includes a program recorded thereon, the program causing a computer to train (storage medium is located in the memory, and a processor reads information in the memory and completes the steps in the foregoing methods in combination with hardware of the processor, see par. [0205]), through machine learning, 
a converter that receives an input of natural language text and outputs a formal language expression based on a parameter (obtains a natural language question input by a user, see par. [0151]), and the program including instructions that causes a computer to: 
accept a query expression described in a formal language and accept correct answer data indicating a suitable answer to the query expression (neural network system converts the natural language question to a question vector, see par. [0152]; neural network system obtains at least one knowledge answer relevant to the natural language question from a knowledge base by means of text retrieval, see par. [0153]); 
accept an input of semi-structured data, semi-structured data including a text node which includes natural language text that has a semantic structure (In a structured knowledge base-based automatic question-answering system, structured knowledge is first obtained or mined from a large amount of data which is usually non-structured or semi-structured data, and a structured knowledge base is constructed,  A knowledge base includes multiple triplets and usually may be represented by using a structure of a graph where a node of the graph is an entity see par. [0069]) and a label associated with the text node (that the data can be semi-structured data, a structure knowledge may be represented with a subject, predicate and object. The subject is usually an entity, see par. [0069]); 
correct the node text expression, wherein a label is associated with the text node, the correction circuit corrects the node text expression by combining the node text expression with a predicate that corresponds to the label associated with the text node (triplet vector is determined according to the following steps respectively expressing a subject, a predicate, and an object of the triplet by using a first one-hot vector, a second one-hot vector, and a third one-hot vector, see par. [0115]), and the answer calculation circuit calculates the answer to the query expression with use of the node text expression corrected by the correction circuit ( a natural language question and a knowledge base are converted to vectors, and a dialog and knowledge base-based question-answering are combined by means of vector calculation, so that a user may be interacted with by using natural language, and a fact-based correct natural language answer may be given according to the knowledge base, see par. [0157]).

calculate an answer to the query expression accepted by the formal language query accepting circuit, the calculation based on the node text expression obtained by the node text expression generation circuit and corrected by the correction circuit (he neural network system generates a natural language answer to the natural language question by using the question vector and the intermediate result vector as inputs and calculating a probability of an output sequence, see par. [0155]); 
and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q250118 Appln. No.: 16/498,801 update the parameter of the converter such that the node text expression is more likely to be output in the converter, in a case where the answer calculated to the query expression matches the correct answer data (a function of the second neural network module is combining and matching the question vector and a vector of a relevant triplet found in the knowledge base, and outputting and a matching result vector as the intermediate result vector. The intermediate result vector is a representation of a matching result between the question and the candidate triplet in the knowledge base, see par. [0132];  a function of the third neural network module is combining the question vector and an intermediate result vector that indicating a matching result, and outputting the natural language answer. Specifically, the question vector and the intermediate result vector are used as inputs, and a group of natural language symbol sequences are generated by using the third neural network module, see par. [0139]; In the attention vector technology, an original question and a part already output of an answer can be aligned, so that a neural network system can output a next word more accurately, see par. [0089]).
However, Jiang does not teach extract the natural language text as node text from the text node of the semi- structured data; input the node text to the converter and obtaining a node text expression from the converter, the node text expression being a formal language expression. 
In the same field of endeavor Singh teaches systems and methods for inputting logical patterns to generate outputs results that are consistent with one or more input examples, see par. [0004]. Jiang teaches that logical patterns are organized into a first graph having nodes and edges, second set of logical patterns for a data string are organized into a second graph with second nodes and second edges, the graphs are intersected to generate a third graph, and the edges are ranked based on input examples, see par. [0005]. The system includes a data input model which receives input data which may be semi-structured textual data, see par. [0040]. The graph construction module (node text extraction circuit) may create a graph for an entry for a string, the graph includes various nodes that represent indices for the string, see par. [0056]. The graph also generates edges that connect the nodes and are mapped to the substring expressions of the different logical patterns for the string represented by the nodes, see par. [0058]. The graph also includes mapping indicators or labels that map the edge of the substring expression represented by the edge that may be generated by the mapping module (converter), see par. [0059]. Once the intersected graph has been generated, the substring expressions representing the common logical patterns can be used to generate the program that will output the user indicated or desired result. For example, the program generation module may determine which of the substring expressions represented by the various edges of the intersected graph will output the user intended result indicated by the user input examples, see par. [0073].
It would have been obvious to combine the Jiang invention with the teachings of Singh for the benefit outputting a user intended result based on user input examples, see par. [0073].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656